                     IN THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF NORTH CAROLINA
____________________________________
                                     )
RACHELLE DAVIS,                      )
                                     )
            Plaintiff,               )
                                     )
v.                                   )   Civil Action No. 3:19-cv-00044-MOC-DSC
                                     )
AMERICAN AIRLINES, INC.,             )
et al.,                              )
            Defendants.              )
____________________________________)

             DEFENDANTS’ MOTION TO DISMISS FOR LACK OF
      SUBJECT MATTER JURISDICTION AND FAILURE TO STATE A CLAIM

       Defendants American Airlines, Inc. (“American Airlines”), Mark Moscicki, Terry Dix, and

Michelle Magee, (hereinafter collectively referred to as, “Defendants”), by and through their

undersigned counsel and pursuant to Rules 12(b)(1) and 12(b)(6) of the Federal Rules of Civil

Procedure, respectfully move the Court to dismiss the Plaintiff’s Complaint. In support of their

Motion and as more fully explained in the accompanying Memorandum of Law in Support,

Defendants respectfully state as follows:

       1. The current deadline for Defendants to respond to the Complaint is March 4, 2019.

       2. In lieu of an Answer, Defendants move to dismiss the Complaint for lack of subject

           matter jurisdiction, failure to timely exhaust administrative remedies, and failure to

           state a claim on which relief may be granted.

       3. The Plaintiff’s claims constitute a minor dispute under the Railway Labor Act (“RLA”),

           over which the Court lacks subject matter jurisdiction.




       Case 3:19-cv-00044-MOC-DSC Document 9 Filed 03/04/19 Page 1 of 3
       4. The Plaintiff failed to file her EEOC charge within the prescribed 180 days after the

           alleged unlawful employment practice, and accordingly failed to exhaust her

           administrative remedies.

       5. The Plaintiff’s Complaint has failed to state facts sufficient to maintain her claims of

           discrimination and retaliation, and pursuant to Fed. R. Civ. P. 12(b)(6), should be

           dismissed.

       6. The proposed Order attached hereto as Exhibit 4 will be contemporaneously submitted

           to Chambers electronically using the CyberClerk feature of CM/ECF.

       WHEREFORE, Defendants respectfully request that this Court dismiss the Plaintiff’s

Complaint with prejudice.


       Dated this 4th day of March, 2019.                  Respectfully submitted,

                                                  By:      /s/ Crystal M. Trotter
                                                           Crystal M. Trotter
                                                           NC State Bar No. 40200
                                                           Daniel E. Farrington1
                                                           FISHER & PHILLIPS LLP
                                                           7501 Wisconsin Avenue, Suite 1220W
                                                           Bethesda, MD 20814
                                                           Telephone: 301-951-1538
                                                           Fax: 301-880-5031
                                                           Email: ctrotter@fisherphillips.com
                                                           Email: dfarrington@fisherphillips.com


                                                           ATTORNEYS FOR DEFENDANTS
                                                           AMERICAN AIRLINES, INC., MARK
                                                           MOSCICKI, TERRY DIX, and
                                                           MICHELLE MAGEE




1
       Mr. Farrington will be moving for admission pro hac vice.




      Case 3:19-cv-00044-MOC-DSC Document 9 Filed 03/04/19 Page 2 of 3
                     IN THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF NORTH CAROLINA
____________________________________
                                     )
RACHELLE DAVIS,                      )
                                     )
            Plaintiff,               )
                                     )
v.                                   )   Civil Action No. 3:19-cv-00044-MOC-DSC
                                     )
AMERICAN AIRLINES, INC.,             )
et al.,                              )
            Defendants.              )
____________________________________)

                                 CERTIFICATE OF SERVICE


       I hereby certify that on March 4, 2019, I electronically filed the foregoing

DEFENDANTS’ MOTION TO DISMISS FOR LACK OF SUBJECT MATTER

JURISDICTION AND FAILURE TO STATE A CLAIM, including Exhibit 4 thereto, with the

Clerk of Court using the CM/ECF system, which will automatically send notice of such filing to

all persons who have appeared in this matter, and I have placed a copy of the same via U.S. Mail,

Certified to the Plaintiff at the following address:

Ms. Rachelle Davis
6600 Antrim Court
Charlotte, NC 28217


       Dated this 4th day of March, 2019.                    Respectfully submitted,



                                                       By:   /s/ Crystal M. Trotter
                                                             Crystal M. Trotter
                                                             FISHER PHILLIPS LLP




       Case 3:19-cv-00044-MOC-DSC Document 9 Filed 03/04/19 Page 3 of 3
